                Case 19-12664-abl        Doc 33     Entered 09/19/19 22:01:24         Page 1 of 4
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                  Case No. 19-12664-abl
DIVINA AQUINO                                                                           Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0978-2           User: youngbloo              Page 1 of 2                   Date Rcvd: Sep 17, 2019
                               Form ID: 309I                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db             +DIVINA AQUINO,    653 PERSIAN VIOLET AVE.,    LAS VEGAS, NV 89183-7318
aty             ANDREW NAPOLI,    MALVERN, PA 19355
10780947       +Bankamerica,    Acct No 1336228858020,    4909 Savarese Circle,    Tampa, FL 33634-2413
10780948       +Bk Of Amer,    Acct No 22695318,    4909 Savarese Circle,    Tampa, FL 33634-2413
10780952       +Cbna,   Acct No 4269380067889406,     Po Box 6497,   Sioux Falls, SD 57117-6497
10780943        Edgar Estavilla,    Harmon st,   LAS Vegas, NV 89114
10780959       +Lending Club,    Acct No xxxxx5694,    595 Market St 200,    San Francisco, CA 94105-2807
10780962       +Rc Willey Home Furn,    Acct No 2131447507,    2301 S 300 W,    Salt Lake City, UT 84115-2516
10780963       +Specialized Loan Servicing,    8742 Lucent Blvd Suite 300,     Littleton, CO 80129-2386
10780973        Wakefield & Associates,    Acct No 14GPEK,    10800 E Bethany Drsuite,    Aurora, CO 80014

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ji@issohugheslaw.com Sep 18 2019 02:42:25        JENNIFER ISSO,
                 ISSO AND HUGHES LAW FIRM,    2470 ST ROSE PKWY, #306F,     HENDERSON, NV 89074
tr             +E-mail/Text: BNC@las13.com Sep 18 2019 02:42:40        KATHLEEN A. LEAVITT,
                 711 SOUTH 4TH ST SUITE # 101,    LAS VEGAS, NV 89101-6762
10780945       +EDI: GMACFS.COM Sep 18 2019 06:38:00       Ally Financial,    Acct No 021924511462,
                 200 Renaissance Ctr # B0,    Detroit, MI 48243-1300
10780946       +EDI: AMEREXPR.COM Sep 18 2019 06:38:00       Amex,    Acct No 3499925564368953,    Po Box 297871,
                 Fort Lauderdale, FL 33329-7871
10780951        EDI: CAPITALONE.COM Sep 18 2019 06:38:00       Capital One Bank Usa N,    Acct No 5155978398288497,
                 15000 Capital One Dr,    Richmond, VA 23238
10780950        EDI: CAPITALONE.COM Sep 18 2019 06:38:00       Capital One Bank Usa N,    Acct No 5178058190597453,
                 15000 Capital One Dr,    Richmond, VA 23238
10780949       +EDI: CAPITALONE.COM Sep 18 2019 06:38:00       Capital One,    Acct No 5155970023740463,
                 Po Box 30253,    Salt Lake City, UT 84130-0253
10780953       +EDI: CHASE.COM Sep 18 2019 06:43:00       Chase Card,    Acct No 4266841567518277,    Po Box 15298,
                 Wilmington, DE 19850-5298
10780954       +EDI: WFNNB.COM Sep 18 2019 06:43:00       Comenitybank/victoria,    Acct No 5856375148278401,
                 Po Box 182789,    Columbus, OH 43218-2789
10780955       +EDI: TSYS2.COM Sep 18 2019 06:38:00       Dsnb Macys,    Acct No 440662975670,    Po Box 8218,
                 Mason, OH 45040-8218
10780956       +E-mail/Text: bknotice@ercbpo.com Sep 18 2019 02:42:45        Enhanced Recovery Co L,
                 Acct No 172152736,    8014 Bayberry Rd,    Jacksonville, FL 32256-7412
10780957        EDI: IRS.COM Sep 18 2019 06:38:00      IRS,    Department of treasury IRS,,     Fresno,
                 Fresno, CA 93888-0025
10780958       +E-mail/Text: bncnotices@becket-lee.com Sep 18 2019 02:42:31        Kohls/capone,
                 Acct No 6393050625275540,    Po Box 3115,    Milwaukee, WI 53201-3115
10783043       +EDI: PRA.COM Sep 18 2019 06:43:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
10780960       +E-mail/Text: brprocessor@pfccollects.com Sep 18 2019 02:43:01        Professional Finance C,
                 Acct No 7333558,    5754 W 11th St Ste 100,    Greeley, CO 80634-4811
10780961       +E-mail/Text: brprocessor@pfccollects.com Sep 18 2019 02:43:01        Professional Finance C,
                 Acct No 7333559,    5754 W 11th St Ste 100,    Greeley, CO 80634-4811
10780964       +EDI: STFM.COM Sep 18 2019 06:43:00       State Farm Bank, F.s.b,    Acct No 47078885,
                 1 State Farm Plaza E-6,    Bloomington, IL 61710-0001
10780965       +EDI: RMSC.COM Sep 18 2019 06:38:00       Syncb/care Credit,    Acct No 6019183234354090,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
10780966       +EDI: RMSC.COM Sep 18 2019 06:38:00       Syncb/jcp,    Acct No 6008893379014495,    Po Box 965007,
                 Orlando, FL 32896-5007
10780967       +EDI: RMSC.COM Sep 18 2019 06:38:00       Syncb/sams Club,    Acct No 604599209318,    Po Box 965005,
                 Orlando, FL 32896-5005
10780968       +EDI: RMSC.COM Sep 18 2019 06:38:00       Syncb/walmart,    Acct No 6032203231150821,
                 Po Box 965024,    Orlando, FL 32896-5024
10829703        EDI: BL-TOYOTA.COM Sep 18 2019 06:43:00       TOYOTA MOTOR CREDIT CORPORATION,
                 C/O BECKET AND LEE LLP,    PO BOX 3001,    MALVERN PA 19355-0701
10780969        EDI: TFSR.COM Sep 18 2019 06:38:00       Toyota Financial,    P.O. Box 5855,
                 Carol Stream, IL 60197
10780971       +EDI: TFSR.COM Sep 18 2019 06:38:00       Toyota Motor Credit,    Acct No 30682ET623,    Po Box 9786,
                 Cedar Rapids, IA 52409-0004
10780970       +EDI: TFSR.COM Sep 18 2019 06:38:00       Toyota Motor Credit,    Acct No 70401566751640001,
                 Po Box 9786,   Cedar Rapids, IA 52409-0004
10780972       +EDI: TFSR.COM Sep 18 2019 06:38:00       Toyota Motor Credit Co,    Acct No 30682CM803,
                 Po Box 9786,   Cedar Rapids, IA 52409-0004
10780974       +EDI: WFFC.COM Sep 18 2019 06:43:00       Wells Fargo,    Acct No 4465420359597804,    Po Box 14517,
                 Des Moines, IA 50306-3517
                                                                                                TOTAL: 27

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
                      Case 19-12664-abl            Doc 33       Entered 09/19/19 22:01:24                Page 2 of 4



District/off: 0978-2                  User: youngbloo                    Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: 309I                      Total Noticed: 37

cr*                  +PRA RECEIVABLES MANAGEMENT, LLC,    PO BOX 41021,    NORFOLK, VA 23541-1021
cr*                   TOYOTA MOTOR CREDIT CORPORATION,    C/O BECKET & LEE,    P.O. BOX 3001,   MALVERN, PA 19355-0701
10780944*             Edgar Estavilla,   Harmon st,    LAS Vegas, NV 89114
                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              ANDREW NAPOLI    on behalf of Creditor    TOYOTA MOTOR CREDIT CORPORATION anapoli@becket-lee.com
              BRIAN D. SHAPIRO    brian@trusteeshapiro.com,
               assistant@trusteeshapiro.com;cathy@trusteeshapiro.com;nv22@ecfcbis.com
              JENNIFER ISSO    on behalf of Debtor DIVINA AQUINO ji@issohugheslaw.com, erict@issohugheslaw.com
              KATHLEEN A. LEAVITT    courtsecf3@las13.com
              U.S. TRUSTEE - LV - 7    USTPRegion17.LV.ECF@usdoj.gov
                                                                                             TOTAL: 5
                      Case 19-12664-abl                 Doc 33          Entered 09/19/19 22:01:24                       Page 3 of 4
Information to identify the case:
Debtor 1                 DIVINA AQUINO                                                          Social Security number or ITIN     xxx−xx−9994

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of Nevada                                        Date case filed in chapter 7                    4/30/19

Case number:          19−12664−abl                                                              Date case converted to chapter 13               9/17/19


Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         DIVINA AQUINO

2. All other names used in the
   last 8 years
                                              fka DIVINA ESTAVILLA

                                              653 PERSIAN VIOLET AVE.
3. Address                                    LAS VEGAS, NV 89183
                                               JENNIFER ISSO                                                 Contact phone (702) 434−4424
                                                                                                             Email ji@issohugheslaw.com
4. Debtor's  attorney
   Name and address
                                               ISSO AND HUGHES LAW FIRM
                                               2470 ST ROSE PKWY, #306F
                                               HENDERSON, NV 89074

5. Bankruptcy trustee                          KATHLEEN A. LEAVITT                                            Contact phone (702) 853−0700
     Name and address                          711 SOUTH 4TH ST SUITE # 101
                                               LAS VEGAS, NV 89101

6. Bankruptcy clerk's office                                                                                Office Hours 9:00 AM − 4:00 PM
     Documents in this case may be filed
     at this address.                         300 Las Vegas Blvd., South
     You may inspect all records filed in     Las Vegas, NV 89101                                           Contact phone (702) 527−7000
     this case at this office or online at
      www.pacer.gov.                                                                                        Date: 9/17/19
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                  page 1
                     Case 19-12664-abl                 Doc 33           Entered 09/19/19 22:01:24                          Page 4 of 4
Debtor DIVINA AQUINO                                                                                                                Case number 19−12664−abl

7. Meeting of creditors
    Debtors must attend the meeting to     October 29, 2019 at 01:00 PM                                       Location:
    be questioned under oath. In a joint                                                                     300 Las Vegas Blvd., South, Room 1500, Las
    case, both spouses must attend.                                                                          Vegas, NV 89101
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later
    required to do so.                     date. If so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 12/30/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 11/26/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 3/16/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          Pursuant to local rules, the plan and the notice of confirmation hearing will be sent separately from this Notice.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
